Per Curiam.

Respondent, Justice William H. Murray, had jurisdiction to sign the order to show cause but it should have been made returnable at a term of the Supreme Court then sitting in Albany County, the place of venue of the special proceeding, or to a special term thereafter to be convened in Albany County. In making the order returnable before himself at chambers he acted in excess of his jurisdiction. This, however, does not defeat the proceeding. The proceeding may be transferred. (Civ. Prac. Act, § 110.)